IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20081
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JOSEPH APOLINAR DOMINGUEZ-SERNAS,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-373-1
                       - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Joseph

Apolinar Dominguez-Sernas has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Dominguez-Sernas has

received a copy of counsel’s motion and brief, but has not filed

a response.    Our independent review of the brief and record

discloses no nonfrivolous issue.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, and the APPEAL IS DISMISSED.

See 5th Cir. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.